Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-14 of U.S. Application 16/944,281 filed on July 31, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Plagne et al (USPGPub 20160313373).


    PNG
    media_image1.png
    683
    580
    media_image1.png
    Greyscale

Prior Art: Plagne
Regarding claim 1, Plagne discloses a current measuring system (2), comprising: a busbar (4) ; a magnetic field sensor chip (8) encased by a sensor housing (40), wherein a geometry of the sensor housing (shape) is independent of a geometry of the busbar (par 24 discloses a portion 40 is connected inside 20 and guides chip 8 inside the housing as it surrounds the chip. Therefore the chip is encased within); and an adapter piece (20) configured to receive the sensor housing (through guide 46), the adapter piece being adapted to the geometry of the busbar (to fit around 

Regarding claim 2, Plagne discloses wherein the adapter piece has an outer contour adapted to the busbar and an inner contour adapted to the sensor housing (shown in fig 2b where 40 and the shape of 20 contours 4).

Regarding claim 3, Plagne discloses wherein the busbar has an opening and the adapter piece with the sensor housing accommodated therein is fixed in the opening (opening inside indent of 17).

Regarding claim 4, Plagne discloses wherein the adapter piece has a first section (28) having a larger external diameter than the opening and a second section (42), which fits through the opening such that the adapter piece in the mounted state fixes the magnetic field sensor chip relative to the busbar in the predetermined measurement position (see figs 1a-2h where the outer section of the adapter connects the magnetic field sensor in a certain position inside the transducer).

Regarding claim 6, Plagne discloses wherein the adapter piece has a clip mechanism configured to secure the adapter piece to the busbar in a positively locking manner (using extensions 41 where 10 surrounds 17 as a clipping mechanism).
Regarding claim 7, Plagne discloses wherein the adapter piece has a clip mechanism configured to hold the sensor housing captively in the adapter piece (par 39 and figs 2b-2d shows 44 and 42 used to clip sensor housing to adapter piece). 

Regarding claim 8, Plagne discloses wherein the adapter piece is formed from an electrically insulating material (abstract discloses insulating housing including portion 20. Therefore the adapter piece is insulated). 

Regarding claim 10, Plagne discloses wherein a method for current measurement (using 2), comprising: mounting a magnetic field sensor chip (8) in a sensor chip housing (40) onto a busbar by means of an adapter piece (20), wherein a geometry of the sensor housing is independent of a geometry of the busbar (par 24 discloses a portion 40 is connected inside 20 and guides chip 8 inside the housing as it surrounds the chip. Therefore the chip is encased within), and wherein a geometry of the adapter piece is dependent on the geometry of the busbar (only dependent because the adapter has to shape around the conductor).

Regarding claim 11, Plagne discloses wherein a method for mounting a magnetic field sensor chip (8) on a busbar, comprising: encasing the magnetic field sensor chip with a sensor housing (40 as it is placed inside 20), the geometry of which is independent of a geometry of the busbar (independent because it is detached from the busbar); accommodating the sensor housing in an adapter piece (as shown in figs 1-2H where the housing inside the adapter), the geometry of which is dependent on the geometry of the busbar (only dependent because the adapter has to 

Regarding claim 12, Plagne discloses wherein during mounting the adapter piece, the magnetic field sensor chip is fixed in the sensor housing relative to the busbar in a predetermined measurement position (shown in fig 1a-2h where 8 is fixed when inside the adapter).

Regarding claim 13, Plagne discloses wherein accommodating the sensor housing in the adapter piece comprises adhesively bonding, crimping, shrink fitting, or clipping the sensor housing into the adapter piece (bonding through the clipping as shown in figs 2a-2h).

Regarding claim 14, Plagne discloses wherein mounting the adapter piece on the busbar comprises plugging the adapter piece into an opening in the busbar (see fig 2a where the adapter is into opening 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Plagne et al (USPGPub 20160313373) in view of Vinnedge et al (USPGPub 20150008009).

Regarding claim 5, Plagne does not disclose wherein the second section has an external thread in order to secure the adapter piece to the busbar by means of a nut.
However, Vinnedge discloses wherein the second section has an external thread in order to secure the adapter piece to the busbar by means of a nut (par 14 lines 1-8 discloses a bolt to mount 105 to the busbar). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Plagne in view of Vinnedge in order to properly secure the adapter to the conductor. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Plagne et al (USPGPub 20160313373) in view of Racz et al (USPGPub 20140253103).
Regarding claim 9, Plagne discloses the adapter piece is configured to position the magnetic field sensor elements symmetrically around a current-carrying section of the busbar when the magnetic field sensor chip is fixed in the predetermined measurement position (shown 
However, Racz discloses wherein the magnetic field sensor chip (1) comprises at least two magnetic field sensor elements (2) for differential magnetic field measurement (par 28 lines 1-20 discloses differential testing by subtracting measurements from each other). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Plagne in view of Racz in order to determine current based on differential sensing. 

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawanami et al (USPGPub 20150355241): discloses current sensor with an adapter and busbar attached.

Nakajima et al (USPGPub 20140225593): discloses current detection with an adapter frame and busbar connected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868